388 S.E.2d 452 (1989)
325 N.C. 714
Vernon FINCH, Juaita Finch, Daniel J. Bullard and Christine Bullard
v.
The CITY OF DURHAM, North Carolina.
No. 85PA89.
Supreme Court of North Carolina.
December 7, 1989.
*453 Karen A. Sindelar, Asst. City Atty., for City of Durham.
Mount, White, Hutson & Carden, Maxwell, Martin, Freeman & Beason, Durham, for plaintiffs.
S. Ellis Hankins, Gen. Counsel, Wilmington, Andrew L. Romanet, Jr., Asst. Gen. Counsel, Raleigh, for NC League of Municipalities.
Thomas C. Pollard, City Atty., Robert W. Oast, Jr., Asst. City Atty., Chapel Hill, for City of Wilmington.
Henry W. Underbill, Jr., City Atty., Charlotte, Jesse L. Warren, City Atty., Greensboro, for City of Charlotte and City of Greensboro.
Harry H. Harkins, Jr., Durham, for Watts Hospital-Hillandale Neighborhood Assoc.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th day of December 1989."